This case is before this court on a general motion for a new trial. In February, 1921, the defendant borrowed a pair of horse sleds from the plaintiff and used them .in his -lumbering operations. In the course of time the sleds were repeatedly broken and repaired by the defendant or his employees until of the original material only one, runner and the iron shoes remained. Upon demand by the plaintiff for a return of the sleds, the defendant offered their return in their altered condition, and .the plaintiff, refused to accept them. By their verdict, the jury .must have found that the defendant had effected a substantial change in the form or nature of the sleds without the knowledge or -consent of the owner, and by such misuse of the property had converted it to his own use. An examination of the. evidence discloses no reason for disturbing the verdict, and the entry must be, Motion overruled.